In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00100-CV



   1993 GMC PU VIN #2GTEC19HP1506822, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
                Hopkins County, Texas
               Trial Court No. CV39057




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Michael Raglin has filed an appeal in the case of 1993 GMC PU VIN

#2GTEC19HP1506822 v. The State of Texas, a forfeiture proceeding. The record in this case

was due to be filed on or before October 14, 2013. Our clerk’s office contacted the district clerk

and ascertained that Raglin is not indigent and has made no arrangements to pay the clerk’s fees

for preparing the record.

       On November 8, 2013, we contacted Raglin by letter, warning him that if he did not pay

for or make adequate arrangements to pay for preparation of the record, his appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 42.3. On December 5, we again

contacted the district clerk and were informed that he had not contacted them or made any

attempt to obtain a record.

       We dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:        December 10, 2013
Date Decided:          December 11, 2013




                                                2